Citation Nr: 1758920	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  09-38 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a right knee disorder.

2.  Entitlement to a rating in excess of 40 percent for lumbar strain and degenerative disc disease of the lumbosacral spine.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 18, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from January to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of whether new and material evidence has been received to reopen the for service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability has not more nearly approximated unfavorable ankylosis of the thoracolumbar spine.

2.  The Veteran has right and left lower extremity radiculopathy of mild severity.  

3.  For the rating period prior to September 18, 2015, and in consideration of the decision herein, the Veteran is in receipt of the following service-connected disabilities of a common etiology that combine to meet 60 percent: lumbar spine disability, rated as 40 percent disabling; cervical spine disability, rated as 20 percent disabling; right lower extremity radiculopathy, rated as 10 percent disabling; and left lower extremity radiculopathy, rated as 10 percent disabling.   

4.  During the appeal period prior to September 18, 2015, the Veteran was unable to secure or follow substantially gainful employment due to his service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2017).

2.  For the rating period on appeal, the criteria for a separate 10 percent rating, but no higher, for right lower extremity radiculopathy have been met.  38 U.S.C. 
§§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.124a, DC 8520 (2017).

3.  For the rating period on appeal, the criteria for a separate 10 percent rating, but no higher, for left lower extremity radiculopathy have been met.  38 U.S.C. 
§§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.124a, DC 8520 (2017).

4.  The criteria for a TDIU have been met for the appeal period prior to September 18, 2015.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 4.3, 4.16(a), 4.18 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for a Low Back Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

However, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  A 40 percent evaluation would be warranted if there is forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is granted with unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a. 

Additionally, under DC 5243, intervertebral disc syndrome (IVDS) is rated either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations, whichever method results in the higher rating.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted.  The revised IVDS rating criteria do not provide for an evaluation in excess of 60 percent on the basis of the total duration of incapacitating episodes. 

Note 1 to the revised DC 5293 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes . 67 Fed. Reg. 54345, 54347 (August 22, 2002).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  

Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is currently rated at 40 percent and contends that a higher rating is warranted.  In order to warrant a rating in excess of 40 percent, the evidence must show unfavorable ankylosis of the entire thoracolumbar spine (50 percent rating) or unfavorable ankylosis of the entire spine (100 percent rating).

In a June 2010 VA examination, there was no indication that the Veteran had unfavorable ankylosis of the entire thoracolumbar spine.  Further, a July 2015 VA examination specifically indicated that he did not have ankylosis of the thoracolumbar spine.  Private and VA treatment records also do not show ankylosis of the spine.  The Board has reviewed the remaining evidence of record; however, it does not show evidence of ankylosis of the spine.  As he has not been shown to have ankylosis of the spine, a rating in excess of 40 percent is not warranted for the entire rating period on appeal.

It is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness. DeLuca, 8 Vet. App. at 206-7.  The Board finds that there is evidence of functional impairment as a result of flare-ups of symptomatology, but that this functional impairment was contemplated by the RO when granting the 40 percent rating.  

Even when considering pain with motion and reports of loss of motion, the Veteran still does not meet the criteria for a rating in excess of 40 percent.  The rating contemplates complaints of pain, especially on extended use.  There is no showing of any other functional impairment which would warrant a higher rating for the complaints of pain.  The next higher rating requires ankylosis of the spine, showing no range of motion.  Any additional loss of range of motion short of ankylosis of the entire spine would not support a higher rating for the claim.

With respect to IVDS, under DC 5243, based on incapacitating episodes, a 60 percent rating evaluation would require incapacitating episodes of a total duration of at least six weeks during the past twelve months, with an "incapacitating episode" defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  The evidence does not show, to include the July 2015 VA spine examination, that the Veteran had incapacitating episodes prescribed by a physician or as part of a physician's treatment for his service-connected back disability.  As such, a rating under such criteria is not warranted.

Additionally, DC 5243, Note 1 indicates that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately rated under an appropriate diagnostic code. The evidence demonstrates that the Veteran has bilateral lower extremity radiculopathy.  In a June 2010 VA examination, he was diagnosed as having lumbar radiculopathy of the bilateral lower extremities affecting his sciatic nerve.  In a July 2015 VA examination report, the examiner specifically indicated that the Veteran had right and left sciatic nerve involvement of "mild" severity.  

Under DC 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve, 20 percent for moderate incomplete paralysis, 40 percent for moderately severe incomplete paralysis, 60 percent for severe incomplete paralysis with marked muscular atrophy, and 80 percent for complete paralysis where the foot dangles and drops, with no active movement possible of muscles below the knee and flexion of knee weakened or (very rarely) lost.  

As such, separate 10 percent ratings are warranted for mild right and left lower extremity radiculopathy for the entire increased rating period on appeal.

TDIU

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In determining whether the Veteran is entitled to TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341 (a).

Pursuant to the Board's decision herein, the Veteran now meets the schedular criteria for TDIU for the appeal period prior to September 18, 2015.  Specifically, he had multiple service-connected disabilities of a common etiology that combine to meet the 60 percent requirement: lumbar spine disability, rated as 40 percent disabling; cervical spine disability, rated as 20 percent disabling; right lower extremity radiculopathy, rated as 10 percent disabling; and left lower extremity radiculopathy, rated as 10 percent disabling.  In this regard, the Veteran's cervical spine and radiculopathy disabilities have been granted as secondary to the lumbar spine disability.  

In his VA Form 21-8940, the Veteran indicated that he last worked in 1999 due to his cervical and lumbar spine disabilities.  In a July 2015 VA examination, the examiner indicated that the Veteran's lumbar spine disability would impact his ability to work.  Specifically, the examiner stated that the Veteran was employed as a department manager in electrical plumbing.  He was later employed as a machinist.  The Veteran retired at the age 50 due to his lower back and neck conditions.  The examiner noted that the Veteran could not work in a physical or semi-sedentary occupation due to his lower back and associated limited motion with pain. 

Notably, the RO granted a TDIU as the Veteran was found unable to secure or 
follow gainful employment due to his service-connected disabilities.  The effective date of September 18, 2015, was assigned as this was the first date that the Veteran met the schedular requirements for a TDIU.  Pursuant to this decision, the Veteran now meets the criteria for a grant of TDIU on a schedular basis for the period prior to September 18, 2015.  As such, a TDIU is warranted for the rating period prior to September 18, 2015.

Finally, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


ORDER

A rating in excess of 40 percent for the lumbar spine disability is denied. 

For the rating period on appeal, a separate 10 percent rating for right lower extremity radiculopathy is granted. 

For the rating period on appeal, a separate 10 percent rating for left lower extremity radiculopathy is granted. 

A TDIU for the rating period prior to September 18, 2015 is granted.


REMAND

In April 2016, the Board remanded the issue of whether new and material evidence had been received to reopen the claim for service connection for a right knee disorder.  Specifically, the Board found that the new and material claim was inextricably intertwined with a claim of clear and unmistakable error (CUE) in a prior rating decision.  

Following the Board's remand, the RO adjudicated and denied the CUE claim, but did not subsequently readjudicate the new and material claim in the September 2017 supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding claimants are entitled to compliance with Board remand instructions).

Moreover, the Veteran's November and December 2017 post-remand briefs did not mention the new and material claim.  As such, he should be asked to clarify whether he seeks to continue the appeal for whether new and material evidence has been received to reopen the claim of service connection for a right knee disorder and, if so, the claim should be readjudicate in a SSOC.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and his representative and request clarification as to whether the Veteran seeks to continue the appeal for whether new and material evidence has been received to reopen the claim for service connection for a right knee disorder.

2.  If it is determined that the Veteran wishes to continue his appeal for the right knee disorder, readjudicate the claim of whether new and material evidence has been received to reopen the claim of service connection for a right knee disorder based on the entirety of the evidence.  An appropriate period of time should be allowed for response before the case is transferred to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


